DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prissok (US 2011/0118373, of record) and further in view of Mispreuve (WO 2006/056485, newly cited). 
Prissok is directed to a tire construction in which a cellular polyisocyanate polyaddition product or noise damper, such as polyurethane, is positioned within a tire cavity and adjacent a rim in order to permit running in an underinflated condition (Paragraphs 6 and 71).  Prissok further states that such a polyurethane has a water absorption that is most preferably smaller than 20 percent by weight (Paragraph 24).  In such an instance, however, Prissok is completely silent with respect to cell or bubble characteristics of the cellular product or noise damper.
A fair reading of Prissok, however, suggests the use of any number of cell characteristics, including the number of cells and the area of the cells, absent a conclusive showing of unexpected results.  It is emphasized that the claims define a broad range of values for the number of cells and the area of the cells and such values appear to be consistent with the general disclosure of a cellular foam material having water absorption values less than 50 percent, most preferably less than 20 percent.  Mispreuve is further provided to evidence the general order of cell counts for polyurethane foams used in a variety of applications (Page 23, Lines 5+).  It is particularly noted that a cell count of 10-120 ppi corresponds with approximately 9.8-118 pores or cells per 25 mm and such fully encompasses the claimed range between 30 and 60 cells per 25 mm.  One of ordinary skill in the art at the time of the invention would have found it obvious to use common cell counts in the polyurethane foam of Prissok absent a conclusive showing of unexpected results.        
Regarding Table 1 in Applicant’s original disclosure, Reference Examples 2, 3, and 5 (non-inventive) demonstrate a road noise property that is equal to or superior to that demonstrated by Examples 1-9 (inventive).  Additionally, it is noted that the claims as currently drafted are simply directed to a tire including a noise damper and thus, benefits in “puncture repair performance” do not correspond with the claimed tire article (benefits are only relevant when referencing a tire including a noise damper and puncture repair material and the claims as currently drafted fail to require such a combination of structural elements).
	It is further noted that the claims include the language “in an arbitrary cross section of the noise damper”.  Thus, any possible cross section (including irregular cross-sections) can be selected as the “arbitrary cross section of the noise damper”.  It is believed that there does exist at least a single arbitrary cross section in which the claimed ratio falls between 10% and 30%.  It is emphasized that the claims as currently drafted simply require that a single, arbitrary cross section has a ratio within the broad range of the claimed invention.
	With further respect to claim 1, the wide range of water absorption rates suggests a wide range of bubble or cell distribution and such is seen to encompass the broad range of the claimed invention and Applicant has not provided a conclusive showing of unexpected results for the claimed distribution (bubble or cells per 25 mm).  As detailed above, Mispreuve provides a general order of cell counts for polyurethane materials used in a wide variety of applications.    
	Also, in terms of the water absorption rate, Prissok teaches preferred absorption rates less than 20%.  While Prissok is silent as to the measuring technique used, extremely low rates, independent of the measuring technique, correspond with low rates of water absorption.  Thus, at a minimum, it appears that an overlap between the rate of Prissok and the claimed rate would be present and Applicant has not provided a conclusive showing of unexpected results for the claimed rate. 
Lastly, regarding claim 1, the general disclosure to include an “emergency wheel” on a rim would have been well recognized as including embodiments in which foam fully occupies the tire cavity (in which case the foam would be on an inner surface of a tread portion) or partially occupies the tire cavity (consistent with the inclusion of emergency foams in the tire cavity).  
With respect to claim 3, Paragraph 25 describes a prepolymer including at least one diisocyanate and at least one polyether alcohol.             
4.	Claims 4, 12, 13, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prissok and Mispreuve applied in claim 1 above and further in view of Hirakawa (US 4,349,061, of record).
As detailed above, Prissok teaches a tire construction having a foam product or noise damper within a tire cavity.  In such an instance, Prissok is silent with respect to the inclusion of a damping rubber body.
In any event, treads are conventionally formed with cap-base structures since properties designed in ground contacting tread portions (cap) are different from those desired in non-ground contacting portions (base).  Hirakawa provides one example of a cap-base structure that provides a combination of reduced rolling resistance and high skid resistance (Column 2, Lines 40+).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a conventional cap-base structure in the tire of Prissok for the benefits detailed above.  In terms of the claimed invention, a tread base rubber corresponds with a “damping rubber body” and a tread cap corresponds with a “tread portion”.
Lastly, Hirakawa teaches a hardness ratio slightly less than 1 (Column 4, Lines 43-55).
Regarding claim 12, Figure 1 of Hirakawa depicts a tire in which the base rubber is slightly greater than 1.0 times a belt layer width and in accordance to the claimed invention (Column 4, Lines 43+).  
With respect to claim 13, Hirakawa teaches an exemplary embodiment in which the base rubber (claimed rubber body) extends significantly beyond a belt width and has a volume (in relation to the overall volume of the tread) equal to 0.3 (Column 4, Lines 45+).  These teachings suggest that a thickness of said base rubber can be significantly smaller than a thickness of the cap layer (claimed as the tread layer).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a thickness ratio as large as 20% given the general disclosure detailed above.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed invention.   
As to claims 16 and 17, Hirakawa teaches an exemplary embodiment in which the tread base (claimed vibration suppressing rubber body) has a hardness of 59 and the tread cap (claimed tread) has a hardness of 64.  A fair reading of Hirakawa suggests the general inclusion of base layers having an inferior or smaller hardness as compared to a cap layer and such encompasses the broad range of the claimed invention.  It is emphasized that mechanical properties, including hardness values, are commonly disclosed in terms of a range and thus a wide variety of ratios (as defined by the claims) are encompassed by Hirakawa.  This is particularly evident in view of the disclosure that the base rubber has a modulus as small as 2 kg/cm2 and as large as 12 kg/cm2 (Column 3, Lines 1-10; it being recognized that smaller modulus values generally correspond with smaller hardness values).    
5.	Claim(s) 1, 3-6, 8-11, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagumo (JP 4-183607, of record) and further in view of Yukawa (US 2005/0275277, of record) and optionally in view of Mispreuve.
	As best depicted in Figures 1 and 2, Nagumo is directed to a tire construction comprising a carcass 5, a plurality of belt layers 2, a tread 1, and a soft rubber layer 6B arranged between said carcass and belt layers.  Nagumo, however, is silent with respect to the inclusion of a noise damper.
	In any event, it is extremely well known and conventional to include noise dampers in modern day tire constructions in order to reduce tire noise, as shown for example by Yukawa (Paragraphs 1-3).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a noise damper in the tire of Nagumo for the benefits detailed above.
	With further respect to said damper, Yukawa teaches the use of a spongy material, such as foamed synthetic resins and foamed rubbers (Paragraph 47).  These materials correspond with the claimed porous damping material.  Additionally, Yukawa states that open celled foams and closed cell foams are suitable.  This general disclosure suggests a wide range of cell distributions and such would be expected to encompass the broad range of the claimed invention (cells per 25 mm).  Mispreuve is optionally provided to evidence the general order of cell distributions or cell counts associated with open celled polyurethane foams having applicability, for example, in sound insulating applications (Page 23).  
Also, Applicant has not provided a conclusive showing of unexpected results for the claimed distribution (Reference Examples 2 and 3 demonstrate the same or superior noise performance as compared to Inventive Examples 1-4 and 6-9).  It is noted that the claims as currently drafted are simply directed to a tire including a noise damper and thus, benefits in “puncture repair performance” do not correspond with the claimed tire article (benefits are only relevant when referencing a tire including a noise damper AND puncture repair material and the claims as currently drafted fail to require such a combination of structural elements).  It is emphasized that any benefits are only realized when a puncture repair material is added to the claimed tire construction and thus the benefits are associated to an assembly including a tire, a noise damper, and a puncture repair material (does not correspond with the claimed tire).
	With further respect to claim 1 (and claim 6), the claims require a specific ratio “in an arbitrary cross section of the noise damper”.  Thus, any possible cross section can be selected as the “arbitrary cross section of the noise damper”.  It is believed that there does exist at least a single arbitrary cross section in which the claimed ratio falls between 10% and 30%.  It is emphasized that the claims as currently drafted simply require that a single, arbitrary cross section has a ratio within the broad range of the claimed invention.
	Lastly, regarding claim 1 (and dependent claims 7 and 14), Yukawa suggests the use of open celled foams and closed cell foams and it is well recognized that water absorption rates are directly correlated with the type of cells (open cells are correlated with greater water absorption).  The general disclosure of either type of foam is seen to encompass a wide variety of water absorption rates, including those required by the claimed invention.  It is further noted that all of the inventive and comparative examples include absorption rates greater than or equal to 8% and less than or equal to 15% (lack of unexpected results for the claimed absorption rates).
	With respect to claims 3 and 5, Yukawa teaches the claimed materials (Paragraph 48).
	As to claim 4, soft rubber layer 6b corresponds with the claimed vibration suppressing rubber body.  Additionally, said rubber body has a JIS hardness between 45 and 65 and almost all of these hardness values are less than that associated with conventional tread designs.  Given that modulus and hardness almost always have a positive relationship, it reasons that almost all of the soft rubber layer compositions would have a smaller hardness value, as compared to the tread.       
	Regarding claims 8 and 9, Yukawa teaches a plurality of materials that are consistent with those described by Applicant and as such, it reasons that the damper of Yukawa would have a hardness that mimics that of the claimed invention.  It is further noted that Yukawa similarly describes a wide variety of porosities (based on disclosure of open cells and closed cells).  The totality of these teachings appears encompass the broad range of “hardness values” required by the claimed invention and Applicant has not provided a conclusive showing of unexpected results for the claimed invention (lack of comparative examples in which the “hardness” falls outside the claimed invention).
	With respect to claim 10, the presence of carcass turnup portions and bead cores is consistent with fundamental tire design.  Also, it is evident that different rubber compositions are used in the rubber body and the carcass and belt layer (hardness values as low as 45 are significantly smaller than those conventionally used in the carcass and belt).
	Regarding claims 11, 16, and 17, the disclosure of JIS hardness values between 45 and 65 suggests a wide variety of embodiments in which the claimed ratio is less than 1, more particularly between 0.6 and 0.8.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed ratio (lack of comparative examples less than 0.6, for example).

 Response to Arguments
Applicant's arguments filed October 19, 2022 have been fully considered but they are not persuasive. 
Applicant argues that there is no sufficient basis that measuring and calculating the water absorption of Prissok’s foamed elastomer based on Expression (1) would overlap the claimed range.  As detailed above, though, Prissok is directed to a polyurethane foam that demonstrates extremely small water absorption rates.  A low water absorption rate, independent of the exact measuring method, corresponds with a small degree of water absorption.  Given that Prissok teaches rates less than 20%, it reasons that the rates of Prissok, at a minimum, would overlap with the rates defined by the claimed invention and Applicant has not provided a conclusive showing of unexpected results for the claimed water absorption rate.
 Applicant contends that the Examiner referenced paragraph numbers in Nagumo that do not exist.  The rejection has been clarified to properly reflect the reliance on Yukawa for certain paragraph numbers.
Applicant further argues that Reese is directed to foams used in aquaculture systems.  In response, Reese has been removed from the pending rejection.  However, Mispreuve has been added to evidence the general order of cell counts for polyurethane foams designed for a wide range applications, including sound/noise insulating applications.  It is emphasized that the cell counts taught by Mispreuve fully encompass the broad range of the claimed invention and Applicant has not provided a conclusive showing of unexpected results for the claimed range.    
Applicant contends that the Office Action has provided no evidence that the applied references disclose or suggest the claimed sum of cross-sectional areas.  It is emphasized that the claimed sum is defined in terms of “an arbitrary cross-section”.  Any arbitrary cross-section can be chosen, including those that might be irregular.  For example, an arbitrary cross-section that is completely devoid of cells can be selected or an arbitrary cross-section that includes a very limited number of cells or a very large number of cells can be selected.  Thus, it is believed that several “arbitrary cross-sections” satisfying the claimed invention do in fact exist.  In fact, there are probably an infinite number of arbitrary cross-sections satisfying the claimed invention that exist.      
Applicant argues that Yukawa only discloses the materials recited in claims 3 and 5 and just because these materials are common does not mean that they have a common hardness.  It is emphasized that the materials taught by Yukawa, which are similarly designed for noise/sound dampening, significantly overlap those taught by the claimed invention and as such, it reasons that the respective materials would have properties that mimic those of the claimed invention.  Again, the materials of Yukawa are substantially the same as those disclosed by the claimed invention and the application of Yukawa is identical to that disclosed by the claimed invention.  As a result, it is believed that the hardness of the materials would have similarly been extremely close to one another and Applicant has not provided a conclusive showing of unexpected results for the claimed hardness values.           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        October 25, 2022